DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been Rejoined pursuant to 37 CFR 1.114. Applicant's submission filed on January 11, 2021 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Gamble on January 19-20, 2021.
The application has been amended as follows: 
IN THE CLAIMS:

(Currently Amended) A gas injector, comprising:
		a first gas introduction passage and a second gas introduction passage, each gas introduction passage of the first gas introduction passage and the second gas introduction passage extending in a first direction toward a central axis of a process chamber, each gas introduction passage of the first gas introduction passage and the second gas introduction passage configured to direct a process gas from a gas supply source into the process chamber and toward the central axis of the process chamber;
		a first bypass passage extending from the first gas introduction passage in a second direction, the second direction substantially perpendicular to the first direction;

		a first distribution passage isolated from the first bypass passage in the first direction, connected with an outlet of the first bypass passage at one end of the first distribution passage, and extending from the outlet of the first bypass passage in the reverse direction to the second direction;
	a second distribution passage isolated from the second bypass passage in the first direction, connected with an outlet of the second bypass passage at one end of the second distribution passage, and extending from the outlet of the second bypass passage in the second direction; 
	a plurality of spray holes in a distribution plate that at least partially defines an outer surface of both of the first and second distribution passages and further defines an outer surface of the gas injector, the plurality of spray holes configured to spray the process gas from the first and second distribution passages to an exterior of the gas injector and toward the central axis of the process chamber; and
a compensation plate extending in the second direction, such that the compensation plate is between the first bypass passage and the first distribution passage in the first direction and is further between the second bypass passage and the second distribution passage in the first direction, such that the first distribution passage and the first bypass passage extend in parallel to each other on opposite sides of the compensation plate and the second distribution passage and the second bypass passage extend in parallel to each other on opposite sides of the compensation plate,
wherein the first distribution passage and the second distribution passage are each defined in the first direction between the compensation plate and the distribution plate,
,
wherein the first gas introduction passage and the second gas introduction passage are not coaxial.

(Original) The gas injector of claim 1, wherein 
a length of the first distribution passage is greater than a length of the first bypass passage, and 
a length of the second distribution passage is greater than a length of the second bypass passage.

(Original) The gas injector of claim 1, wherein a length of the first distribution passage is substantially the same as a length of the second distribution passage.

(Rejoined) The gas injector of claim 1, wherein a length of the first distribution passage is different from a length of the second distribution passage.

(Original) The gas injector of claim 1, wherein the first distribution passage is connected to the second distribution passage.

(Rejoined) The gas injector of claim 1, wherein the first distribution passage and the second distribution passage are separated by a blocking plate.

(Rejoined) The gas injector of claim 1, wherein 
a sectional area of the first distribution passage is proportional to a distance along the first distribution passage from the outlet of the first bypass passage, and 
a sectional area of the second distribution passage is proportional to a distance along the second distribution passage from the outlet of the second bypass passage.

(Cancelled)

(Cancelled)
	
 (Cancelled)

(Currently Amended) A gas injector, comprising:
		a base plate including an inner surface at least partially defining a recess and further defining at least a first gas introduction passage in an outer wall of the base plate, such that the first gas introduction passage is connected to a bottom surface of the recess and extending in a first direction toward a central axis of a process chamber, the first gas introduction passage configured to direct a process gas from a gas supply source into the process chamber, toward the central axis of the process chamber;

a distribution plate that is fixed on the base plate to cover the recess,
wherein the compensation plate is isolated in the first direction and a second direction from direct contact with the inner surface of the base plate, and the compensation plate is isolated from direct contact with the distribution plate, the second direction substantially perpendicular to the first direction such that that the base plate, compensation plate, and distribution plate collectively define, within the recess:
a first bypass passage extending from the first gas introduction passage in the second direction,
an outlet of the first bypass passage, and
a first distribution passage isolated from the first bypass passage in the first direction and extending from the outlet of the first bypass passage in a reverse direction to the second direction,
wherein the distribution plate and the compensation plate collectively define the first distribution passage in the first direction between the compensation plate and the distribution plate,
wherein the distribution plate has opposite surfaces that at least partially define an outer surface of the first distribution passage and an outer surface of the gas injector, respectively, and the distribution plate includes a first plurality of spray holes spaced apart from each other along an extending direction of the first distribution passage and extending through the distribution plate between the first distribution passage and an exterior of the gas injector, the first plurality of spray holes configured to spray the process gas from the first distribution passage to the exterior of the gas injector and toward the central axis of the process chamber,
wherein the base plate further defines, in the outer wall of the base plate, a second gas introduction passage spaced apart from the first gas introduction passage in the reverse direction to the second direction,
wherein the base plate, compensation plate, and distribution plate further collectively define, within the recess,
a second bypass passage extending from the second gas introduction passage in the reverse direction to the second direction,
an outlet of the second bypass passage, and
a second distribution passage isolated from the second bypass passage in the first direction and extending from the outlet of the second bypass passage in the second direction,
wherein the distribution plate and the compensation plate further collectively define the second distribution passage in the first direction between the compensation plate and the distribution plate,
wherein the distribution plate further includes a second plurality of spray holes spaced apart from each other along an extending direction of the second distribution passage and extending through the distribution plate between the second distribution passage and the exterior of the gas injector, the second plurality of spray holes configured to spray the process gas from the first distribution passage to the exterior of the gas injector and toward the central axis of the process chamber,
wherein the first gas introduction passage and the second gas introduction passage are not coaxial.

(Currently Amended) The gas injector of claim 11, wherein 
a length of the first distribution passage is greater than a length of the first bypass passage, and 
a length of the second distribution passage is greater than a length of the second bypass passage.


(Rejoined – Currently Amended) The gas injector of claim 11, wherein 
a sectional area of the first distribution passage is proportional to a distance along the first distribution passage from the outlet of the first bypass passage, and 
a sectional area of the second distribution passage is proportional to a distance along the second distribution passage from the outlet of the second bypass passage.


 (Cancelled) 

(Rejoined) The gas injector of claim 11, wherein the compensation plate includes an internal gap.

(Previously Presented) The gas injector of claim 11, wherein the compensation plate includes quartz or metal.

(Cancelled) 

(Rejoined – Currently Amended) The gas injector of  claim 11, wherein a length of the first distribution passage is different from a length of the second distribution passage.

 (Cancelled)

 (Cancelled)

(Rejoined – Currently Amended) A wafer processing apparatus, comprising:
		a process chamber extending in a vertical direction and having a central axis extending in the vertical direction;
		a boat configured to be loaded into the process chamber, the boat configured to hold a plurality of wafers; and
		a gas injector configured to supply a process gas into the process chamber and toward the central axis of the process chamber, the gas injector including:
a base plate including an inner surface at least partially defining a recess and further defining at least a gas introduction passage in an outer wall of the base plate, such that the gas introduction passage is connected to a bottom surface of the recess and extending in a first horizontal direction toward the central axis of the process chamber,
a compensation plate fixed to the base plate within the recess; and 
a distribution plate that is fixed on the base plate to cover the recess,
horizontal direction and a second direction from direct contact with the inner surface of the base plate, and the compensation plate is isolated from direct contact with the distribution plate, wherein the second direction is substantially parallel to the vertical direction and is substantially perpendicular to the first horizontal direction such that 
a bypass passage extending from the gas introduction passage in the second direction,
an outlet of the bypass passage, and
a distribution passage isolated from the bypass passage in the first horizontal direction and extending from the outlet of the bypass passage in a reverse direction to the second direction, 
wherein the distribution plate and the compensation plate collectively define the distribution passage in the first horizontal direction between the compensation plate and the distribution plate,
wherein the distribution plate has opposite surfaces that at least partially define an outer surface of the distribution passage and an outer surface of the gas injector, respectively, and the distribution plate includes a plurality of spray holes spaced apart from each other along an extending direction of the distribution passage and extending through the distribution plate between the distribution passage and an exterior of the gas injector, the plurality of spray holes configured to spray the process gas from the distribution passage to [[an]] the exterior of the gas injector and toward the central axis of the process chamber.

(Rejoined) The wafer processing apparatus of claim 21, further comprising: 
a gas supply configured to supply the process gas to the gas introduction passage.

(Rejoined) The wafer processing apparatus of claim 22, wherein the gas supply is configured to supply a hydrogen radical to the gas introduction passage to remove a native oxide layer on a surface of a wafer of the plurality of wafers.

(Rejoined) The wafer processing apparatus of claim 21, further comprising: 
an exhaust portion configured to exhaust a gas from the process chamber.

(Rejoined) The wafer processing apparatus of claim 21, further comprising: 
a spray nozzle adjacent to the gas injector, the spray nozzle extending in the vertical direction and configured to supply a second process gas toward the central axis of the process chamber.


Allowable Subject Matter
Claims 1-7, 11-13, 15, 16, 18, and 21-25 are allowable. Claims 4, 6, 7, 13, 15, 18, and 21-25, previously Rejoined from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and species I-X, as set forth in the Office action mailed on July 7, 2020, is hereby Rejoined and claims 4, 6, 7, 13, 15, 18, and 21-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s January 11, 2021 amendment was sufficient to remove the Examiner’s final rejections under Dauelsberg; Martin et al. (US 6849241 B2). See the Examiner’s November 9, 2020 action for analysis thereunder. The Examiner’s updated search did discover Keshavamurthy; Arun et al. (US 20150167168 A1) who’s Figures 3-5 illustrate functional equivalents with the January 11, 2021 claims. As a result, the Examiner contacted Michael Gamble to suggest claim amendments as provided above. See the attached interview summary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit 
	/Rudy Zervigon/   Primary Examiner, Art Unit 1716